          CASE 0:20-cr-00188-SRN Doc. 26 Filed 08/27/20 Page 1 of 2
                                                                                 20 c' t8t mn


                       UNITED STATES DISTRICT           COURT
                                                                          Ar"-,
                                                                          " IqrJF,O
                            ""&TK:1''**"*'"                                   o,;ry!-[4$D
UNITED STATES oF       AMERICA,                                      ?;,W      O;;::?O
                     Piaintiff,                                               -"*"'i;iwr
                                                                           ,t-$\tl tL    . ,1rfr.ht




                                                     l)"ffito*
                                                     18 U.S.C. S 844(i)
 GARRETT PATRI CK ZIEGLE R,

                     Defendant.

       THE UNITED STATES ATTORNEY CHARGES THAT:

                                      COUNT      1
                                       (Arson)

   '   On or about May 29, 2020, in the State and District of Minnesota, the

defendant,                                .



                         GARRETT PATRICK ZIEGLER,

aided and abetted, by means of fire and explosive materials, the maliciously damage

of the Dakota County Western Service Center located at L4955 Gaiaxie Avenue in

Apple Valley, Minnesota, a building used in interstate commerce, all in violation of

Title 18, United States Code, Sections 2 and 844(i).

                          FORFEITURE ALLEGATIONS

       Upon conviction of the violation of Title 18, United States Code, Section 844

set forth in Count 1 of this Information, the defendant, Garrett Patrick Ziegler, shall

forfeit to the United States of America, pursuant to Title 18, United States            Code,

Section 982(a)(2)@), any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of such violation, and pursuant to Title 18, United




                                                                                   AUa     2?         2020
          CASE 0:20-cr-00188-SRN Doc. 26 Filed 08/27/20 Page 2 of 2


United States v. Zieeler


States Code, Section 8aa@) and Title 28, United States Code, Section 246I(c), any

explosive materials involved or used or intended to be used in the violation.

       If any of the above-described forfeitable property is unavailable for forfeiture,
the United States intends to seek the forfeiture of substitute property as provided for

in Title 21, United States Code, Section 853(p), as incorporated by Title 18, United

States Code, Section 982(bX1) and Title 28, United States Code, Section 2a61@).




Date: August 27, 2020                          EnrCe H. MecDoNAID
                                               United States Attornev

                                               / s / Alexander D. Chiouoine
                                               Ar,pxaNonR D. CHreuorNE
                                               Assistant United States Attorney
                                               Attorney Reg. No. 0396420MN
